MEMORANDUM **
Brian Keith Loehr, a Nevada state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that his First and Fourteenth Amendment rights were violated by defendants’ restrictions on his receipt of Hustler magazine. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Bahramp-our v. Lampert, 356 F.3d 969, 973 (9th Cir.2004). We affirm.
The district court properly granted summary judgment on Loehr’s First Amendment claim because Loehr failed to raise a genuine issue of material fact that regulations prohibiting sexually explicit material were not reasonably related to legitimate penological interests. See Mauro v. Ar-paio, 188 F.3d 1054, 1058-63 (9th Cir.1999) (en banc) (upholding a ban on sexually explicit materials depicting frontal nudity).
The district court properly granted summary judgment on Loehr’s procedural due process claim because Loehr failed to raise a genuine issue of material fact as to whether he was given notice of the withholding and the right to appeal to a prison official other than the one who made the initial decision to withhold the magazine. See Krug v. Lutz, 329 F.3d 692, 696-98 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.